Exhibit 10(a)13

 

FIRST AMENDMENT TO SOUTHERN COMPANY

AMENDED AND RESTATED

CHANGE IN CONTROL BENEFIT PLAN DETERMINATION POLICY

 

WHEREAS, on or about May 9, 2002, Southern Company Services, Inc. (the
“Company”) adopted the Amended and Restated Southern Company Change in Control
Benefit Plan Determination Policy (the “Policy”);

WHEREAS, the Company desires to amend the restrictions on Policy amendment and
termination and to clarify the restrictions upon impairing Participants’ accrued
rights by any such Policy amendment or termination;

NOW THEREFORE, the Policy is hereby amended as follows:

 

Section 9.1 of the Policy is struck in its entirety and replaced to read as
follows:

9.1     Amendment and Termination. The Policy may be amended or terminated at
any time by the board of directors of the Company, provided, however, that the
Policy may not be amended in any material respect or terminated so as to impair
the rights of any Participant in the Employee Benefit Plans that have accrued as
a result of a Change in Control.

IN WITNESS WHEREOF, this First Amendment to the Southern Company Amended and
Restated Change in Control Benefit Plan Determination Policy has been adopted by
the Company’s board of directors and executed by the Company through its duly
authorized officers, this _18_ day of November, 2005.

 

 

SOUTHERN COMPANY SERVICES, INC.

 

 

 

By:         /s/Ellen N. Lindemann                    

Ellen N. Lindemann

Senior Vice President

 

 

ATTEST:

 

 

 

 

 



 

 

 

By:           /s/Patricia L. Roberts                    

Patricia L. Roberts

Secretary

 



 

SECOND AMENDMENT TO

SOUTHERN COMPANY

AMENDED AND RESTATED

CHANGE IN CONTROL

BENEFIT PLAN

DETERMINATION POLICY

 

WHEREAS, on or about May 9, 2002, Southern Company Services, Inc. (the
“Company”) adopted the Amended and Restated Southern Company Change in Control
Benefit Plan Determination Policy (the “Policy”);

WHEREAS, on or about November 18, 2005, the Policy was amended to remove certain
restrictions on Policy amendment and termination;

WHEREAS, the Company desires to further amend the Policy to remove certain
provisions regarding potential cash payments to holders of stock based awards
under the Southern Company Omnibus Incentive Compensation Plan;

NOW THEREFORE, the Policy is hereby further amended as follows:

1.

Section 4.2(b)(v) of the Policy is struck in its entirety.

IN WITNESS WHEREOF, this Second Amendment to the Southern Company Amended and
Restated Change in Control Benefit Plan Determination Policy has been adopted by
the Company’s board of directors and executed by the Company through its duly
authorized officers, this 27th day of December, 2005.

 

 

SOUTHERN COMPANY SERVICES, INC.

 

 

 

 

By:   /s/Patricia L. Roberts                                    

Patricia L. Roberts, Assistant Secretary

 

 

 

 

 